Citation Nr: 0617638	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye 
condition, to include amblyopia and macular degeneration.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to July 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for an "eye 
condition (to include amblyopia and macular degeneration)."

In March 2005, the veteran testified at a personal hearing 
before the Decision Review Officer.  A copy of the transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's bilateral amblyopia is a congenital or 
developmental defect.

2.  Competent evidence of a nexus between the post service 
diagnosis of macular degeneration of both eyes and service is 
not of record.


CONCLUSIONS OF LAW

1.  Amblyopia is not a disease within the meaning of 
applicable legislation for disability compensation purposes.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(c), 4.9 
(2005).

2.  Macular degeneration was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements for service 
connection for an eye condition, to include amblyopia and 
macular degeneration have been satisfied by the April 2003 
letter sent to the veteran.  In the April 2003 letter, which 
was sent prior to the initial adjudication of the claim, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records or medical opinions.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  In a statement furnished by the veteran in 
November 2003, the veteran stated that his eye problems began 
in December 1946 while in basic training.  The veteran 
explained that because of his eye problems, he could not pass 
basic training and could not qualify with the M1 rifle.  The 
veteran stated further that he was hospitalized in July 1946 
because of faulty vision which remained unchanged at his time 
of discharge from service.  This establishes that the veteran 
is aware of the type of evidence necessary to substantiate a 
claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that it would make reasonable efforts to 
help him get evidence to support his claim such as medical 
records and employment records.  The April 2003 letter stated 
that he would need to give VA enough information about the 
records so that it could obtain them for him.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, VA sent a letter dated April 
2006 to the veteran which included the type of evidence 
necessary to establish a disability rating and effective date 
for the disability on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained VA 
treatment reports from January 2001 to March 2003.  VA 
attempted to obtain the veteran's service medical records 
from the National Personnel Records Center.  However, the 
National Personnel Records Center responded that they could 
not reconstruct the information because of a fire that 
destroyed a large number of service records.  VA wrote to the 
veteran asking for him to provide any of his records in his 
possession that were not previously provided to VA.  The 
veteran responded by stating that he had submitted all the 
evidence in his possession.  VA also provided the veteran 
with an examination in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

II.  Decision    

The veteran states in his November 2003 personal statement 
that while attending basic training, he began having problems 
with his eyesight.  The veteran explained further that his 
problems with his eyes did not allow him to complete basic 
training.  In the November 2003 statement, he stated that he 
had never worn glasses before and never had any trouble with 
his eyes before basic training.  During the May 2005 hearing 
conducted by the Decision Review Officer, the veteran added 
that between February 1946 and July 1946, he remained 
hospitalized at Fort Lewis due to his faulty vision.  At the 
time of his discharge, his condition remained unchanged, and 
the veteran believes his eye problems are related to his time 
in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (d) 
(2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

With respect to the veteran's amblyopia, the Board notes that 
amblyopia is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9.  Congenital or developmental defects 
and refractive error of the eye are not diseases or injuries 
within the meaning of the applicable legislation.  VA's 
General Counsel has further explained that service connection 
may be granted for diseases, but not defects of congential, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the familial conditions in question 
were incurred or aggravated during service within the meaning 
of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).  VA's General Counsel has also expressly stated that 
the terms "disease" and "defects" must be interpreted as 
being mutually exclusive.  The term "disease" is broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  On the other hand, the term "defects" 
would be definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  Id.  
Therefore, service connection for amblyopia, a congenital or 
developmental defect, cannot be granted in this case, as it 
is not considered a disease or injury for VA purposes.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Beno v. 
Principi, 3 Vet. App. 439, 441 (1995).

In reviewing the record, the veteran was also diagnosed with 
macular degeneration in February 2003.  The Court has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of macular 
degeneration.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding VA's interpretation of the provisions of 38 
U.S.C.A. § 1110 to require evidence of a present disability 
to be consistent with congressional intent); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement 
to service-related diseases and injuries to cases where the 
underlying in-service incident resulted in a disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  There is no 
clinical evidence of record suggesting a link between the 
veteran's period of service and his current diagnosis of 
macular degeneration.  VA treatment notes reflecting 
treatment for macular degeneration do not specifically 
comment on the etiology of the disorder, but do reflect the 
condition being diagnosed in February 2003, approximately 60 
years after the veteran's discharge from service.  Therefore, 
there is a lack of evidence of continuity of symptomatology 
following the veteran's discharge from service.

Furthermore, in a May 2004 medical opinion by the veteran's 
private physician, he attributes the macular degeneration as 
being "age related."  Finally, a VA examination was 
provided to the veteran in November 2003.  In rendering his 
opinion, the VA examiner relied on review of the claims file, 
medical history provided by the veteran, and a physical 
examination.  The veteran stated during the examination that 
he has had poor vision since being in service.  The 
physician's physical examination findings were that there 
were no visual field deficits and no signs of other eye 
diseases or injuries other than loss of visual activity, 
diplopia, or visual field defects.  The VA examiner opined 
the veteran is legally blind from macular degeneration, and 
the patient's "military service had no effect on his macular 
degeneration."

The Board is aware of the veteran's contentions that his 
macular degeneration is somehow etiologically related to 
service.  The Board notes the veteran has submitted several 
affidavits from witnesses that state the veteran did not wear 
glasses or had any "vision defects" before service.  Their 
opinions are competent to the extent that the veteran claims 
he had a vision deficit in service and the witnesses claim 
the veteran did not wear glasses prior to service, as these 
are observable conditions.  However, to the extent that these 
people allege that the veteran's current eye problems are 
related to service, the record does not reflect that the 
veteran or the witnesses possess a recognized degree of 
medical knowledge, and their assertions as to the existence, 
nature and etiology of the current diagnosis are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the absence of competent medical evidence linking the 
veteran's current diagnosis to service, service connection 
for macular degeneration is denied. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for macular degeneration and there is 
not doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

Entitlement to service connection for a bilateral eye 
condition, to include amblyopia and macular degeneration is 
denied.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


